
	

114 S2482 IS: Cyber Command Employment Personnel Training Act of 2016
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2482
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the Secretary of Defense to provide training to
			 employment personnel of the Department of Defense on matters relating to
			 authorities for recruitment and retention of employees at the United
			 States Cyber Command, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cyber Command Employment Personnel Training Act of 2016. 2.Training for employment personnel of Department of Defense on matters relating to authorities for recruitment and retention at United States Cyber Command (a)Training requiredSection 1599f of title 10, United States Code, is amended—
 (1)by redesignating subsections (g) through (j) as subsections (h) through (k), respectively; and (2)by inserting after subsection (f) the following new subsection (g):
					
 (g)Training(1)The Secretary shall provide training to covered personnel on hiring and pay matters relating to authorities under this section.
 (2)For purposes of this section, covered personnel are employees of the Department who— (A)carry out functions relating to—
 (i)the management of human resources and the civilian workforce of the Department; or (ii)the writing of guidance for the implementation of authorities regarding hiring and pay under this section; or
 (B)are employed in supervisory positions or have responsibilities relating to the hiring of individuals for positions in the Department and to whom the Secretary intends to delegate authority under this section..
				(b)Reporting
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress (as defined in such section) a report on the training the Secretary intends to provide to each of the employees described in subsection (g)(2) of such section (as added by subsection (a)) and the frequency by which the Secretary intends to provide such training.
 (2)Ongoing reportsSubsection (h)(2)(E) of such section, as redesignated by subsection (a)(1), is amended by striking supervisors of employees in qualified positions at the Department on the use of the new authorities and inserting employees described in subsection (g)(2) on the use of authorities under this section.  